PER CURIAM:
On December 7, 2001, respondent Changhwun Cho, a member of our Bar, was disbarred in Maryland by the Court of Appeals of that state.1 Cho had notice of the proceeding in Maryland, but did not participate. Cho also failed to report his *107disbarment to disciplinary authorities in this jurisdiction.
Reciprocal disciplinary proceedings have been instituted against Cho in this jurisdiction. However, efforts by Bar Counsel and by the Executive Attorney of the Board on Professional Responsibility to contact Cho at his addresses on file with the District of Columbia Bar have been unsuccessful. “Given the Board’s numerous attempts to contact respondent, -and his failure to inform the bar of his new address as required by D.C. Bar R. II, § 2(1), we conclude that respondent had sufficient notice of this proceeding for the purposes of imposing reciprocal discipline.” In re Powell, 860 A.2d 836, 837 (D.C.2004) (per curiam).
On February 24, 2006, the Board issued a Report and Recommendation in which it proposed that identical reciprocal discipline of disbarment be imposed on Cho in conformity with D.C. Bar R. XI, § 11(c). Cho has not excepted to the Board’s recommendation. Under these circumstances, the imposition of identical reciprocal discipline “should be close to automatic, with minimum review by both the Board and this court.” In re Cole, 809 A.2d 1226, 1227 n. 3 (D.C.2002); see In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995). We conclude that disbarment is indeed appropriate, and we therefore adopt the Board’s recommendation. Accordingly, Changh-wun Cho is hereby disbarred from the practice of law in the District of Columbia.

So ordered.

2



. The hearing judge in Maryland found, inter alia, that Cho had abandoned his legal practice, intentionally misappropriated funds on three occasions, and committed multiple acts of neglect and failure to communicate with clients.


. Cho’s disbarment is effective immediately, but for purposes of reinstatement, it shall begin to run upon the filing of the affidavit required by D.C. Bar R. XI, § 14(g). We direct Cho's attention to the provisions of that rule and of D.C. Bar R. XI, § 16(c).